Citation Nr: 0122419	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Adjutant General's Office 
(AGO)



ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied an increased rating 
in excess of 10 percent for bilateral hearing loss.  The 
veteran timely perfected an appeal, and requested a hearing 
before a member of the Board.  Hearings were scheduled in 
July and August 2001, for both of which the veteran failed to 
appear.


FINDINGS OF FACT

1. The veteran's current bilateral hearing loss is manifested 
by an average puretone decibel loss of 110+ decibels 
("dbs") in the right ear with 0 percent speech 
recognition, and 49 dbs in the left ear with 96 percent 
speech recognition.

2. The evidence of record demonstrates that the veteran has a 
numeric designation of Level I hearing for left ear and of 
Level XI hearing for the right ear.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.85, 4.86(a), Tables VI, 
VIA, VIII, Diagnostic Code 6100 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran 
failed to appear for both hearings before the Board scheduled 
for July 12, 2001, and rescheduled for August 7, 2001.  Since 
there has been no request for postponement or any motion 
filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that the veteran and his representative 
were was notified in the August 1999 rating decision of the 
findings in the July 1999 VA audiology report, which formed 
the basis of the denial.  The rating decision as well as the 
December 1999 statement of the case addressed the law and 
evidentiary shortcomings of the veteran's claim, and informed 
the veteran and his representative of the evidence needed to 
substantiate his claim.  In addition, in March 2000, the RO 
notified the veteran by phone and letter of his options with 
respect to the scheduling of hearings before the Board, and 
he was advised of the procedures governing failure to appear 
for a scheduled hearing.  In March 2001, the RO contacted the 
veteran by phone and notified him of the available hearing 
dates, and of the VA's enhanced duties under the VCAA.  
According to a follow-up letter, dated in March 2001, the 
veteran and his representative were notified of the evidence 
already obtained by the VA, and the information and evidence 
that the veteran was expected to provide in support of his 
claim.  Moreover, the RO made reasonable efforts to obtain 
all relevant evidence identified by the veteran.  
Specifically, the evidence that has been associated with 
claims file consists of the veteran's service medical 
records, post-service medical records, including VA 
examination and outpatient treatment reports, and statements 
made by the veteran and his representative in support of his 
claim.  The veteran has not identified any additional sources 
of evidence, as noted in the March 2001 report of contact.  
Thus, the veteran has received notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
remand to the RO for further consideration under the new law, 
poses no risk to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  
Therefore, the veteran's claim of entitlement to an increased 
evaluation in excess of 10 percent for bilateral hearing loss 
is ready for appellate review. 

Disabilities ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When, after all procurable and assembled data 
are carefully considered, and a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2.  It is also necessary to consider the whole 
recorded history, so that the rating may accurately reflect 
elements of the disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require the adjudicator to review the recorded 
history of the disability, in order to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, where an increase 
in the disability rating is at issue, as in this case, the 
present level of the veteran's disability is the primary 
concern.  Id.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  See 64 
Fed. Reg. 25208 (May 11, 1999).  Since the veteran's claim 
for increase was filed on June 10, 1999, only the revised 
regulations are for application in this case.  Cf. Karnas v. 
Derwinski, supra.

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and puretone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  Moreover, the percentage 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a combination of the percent 
of speech discrimination and the puretone threshold average, 
as measured by a pure tone audiometry test in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 
C.F.R. §  4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2000).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These numeric designations 
for hearing impairment are assigned based on a combination of 
the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(a)-(d) (2000).

A review of the criteria at 38 C.F.R. § 4.85(b) and (e), and 
specifically Tables VI and VII, reveals that there was no 
change in determining the numeric designations assigned 
certain levels of puretone threshold or speech 
discrimination, and there was no change to the mechanical 
application of the appropriate charts to the noted auditory 
acuity.  However, there were substantive changes to the 
regulations at 38 C.F.R. § 4.85(c), and specifically Table 
VIA, regarding exceptional patterns of hearing impairment as 
set forth in 38 C.F.R. § 4.86, which are applicable in this 
case.

The regulations at 38 C.F.R. § 4.85(c) provide that Table VIA 
is to be applied when the examiner certifies that the use of 
the speech discrimination test is inappropriate because of 
language difficulties, inconsistent speech discrimination 
scores, or when indicated under the provisions of § 4.86.  
Here, the records does not reflect that an examiner has 
certified that the veteran has language difficulties or 
inconsistent speech scores in this case.  However, a review 
of the July 1999 audiology examination report does indicate 
exceptional patterns of hearing impairment based on a decibel 
loss of 110+ in the right ear at each of the four applicable 
frequencies under § 4.86(a).  Thus the veteran's claim will 
be evaluated under 38 C.F.R. §§ 4.85, 4.86(a), Tables VI, VIA 
and VII (2000).

The veteran was granted service connection for bilateral 
hearing loss in October 1946, and assigned a 10 percent 
rating.  This disability rating has since remained in effect.

A July 1999 audiological evaluation report indicates pure 
tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
110+
LEFT
30
25
30
60
70

The diagnostic findings reveal profound, sensorineural loss 
in the right ear, and a mild to severe sloping, sensorineural 
loss in the left ear.  The data show speech recognition 
ability of zero percent discrimination with puretone average 
threshold of over 110 dbs in the right ear, and speech 
recognition ability of 96 percent with puretone average 
threshold of 49 dbs in the left ear.  In applying these data 
to the rating criteria for hearing impairment under § 4.85, 
Table VI, the right ear meets a Level XI numeric designation, 
and the left ear meets a level I numeric designation.  In 
applying the data to Table VIA, for the right ear only, the 
numeric designation is a Level X.  The puretone threshold in 
dbs for the left ear, at the applicable frequencies, does not 
constitute an exceptional pattern of hearing impairment under 
§ 4.86 for use of Table VIA.  Thus, combining the 
designations under Table VII, of the better ear (Level I), 
and the higher of the two levels for the poorer ear (Level 
XI), the resulting impairment equates to 10 percent.  See 38 
C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Accordingly, 
the Board determines that the currently assigned 10 percent 
rating for bilateral hearing loss is appropriate, and there 
is no basis for a higher rating at this time.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, the assignment of disability ratings 
in hearing loss cases are accomplished by way of a mechanical 
application of the average pure tone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Considering all of the evidence in the 
record, there simply is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Although the record 
reveals profound deafness in the right ear, and the veteran 
states he cannot hear anyone talking to him if he is turned 
away from that individual, or where there is background 
noise, the Board notes that there is no objective evidence in 
the record that the disability is shown to markedly interfere 
with employment (beyond that already contemplated in the 
assigned rating evaluation), necessitated any frequent 
periods of hospitalization, or otherwise renders the 
application of regular schedular standards impractical.  
Although the examiner notes in the July 1999 evaluation that 
the veteran's chief complaint is his inability to understand 
certain voices in noisy situations, in the absence of 
evidence of such factors as those outlined above, the 
criteria for submission for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, the provisions of § 3.321(b)(1) do not 
provide a basis for an increased rating.

Based on the foregoing, the claim for an increased evaluation 
for bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Accordingly, the appeal is denied.


ORDER

An increased evaluation in excess of 10 percent for bilateral 
hearing loss is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

